Citation Nr: 1801205	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than November 4, 2010, for the 40 percent evaluation assigned for gait disturbance of the left lower extremity. 

2.  Entitlement to an effective date earlier than November 4, 2010 for the 40 percent evaluation assigned for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an effective date earlier than November 4, 2010 for the 40 percent evaluation assigned for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to an effective date earlier than November 4, 2010 for the 30 percent evaluation assigned for peripheral neuropathy of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel 


INTRODUCTION

The Veteran served in the Navy from June 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision (RD) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran and his fiancée testified at a hearing before a decision review officer in May 2012.  


FINDINGS OF FACT

1. The Veteran was scheduled for a video conference hearing before the Board on December 12, 2014.  On that same date, the Veteran's representative submitted a letter indicating the Veteran would be dismissing his appeal, and the Veteran submitted a statement indicating he wished to dismiss his appeal.  

2. On December 13, 2017, prior to the promulgation of a decision in the appeal, the Board received a formal motion from the Veteran's representative moving to withdraw the appeal of the above four issues of entitlement to earlier effective dates.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of entitlement to an effective date earlier than November 4, 2010, for the issues of (1) the 40 percent evaluation assigned for gait disturbance of the left lower extremity, (2) for the 40 percent evaluation assigned for peripheral neuropathy of the right lower extremity, (3) for the 40 percent evaluation assigned for peripheral neuropathy of the right upper extremity, and (4) for the 30 percent evaluation assigned for peripheral neuropathy of the left upper extremity, have been met.  38 U.S.C.A. § 710 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February of 2014, the Veteran perfected an appeal regarding entitlement to earlier effective dates on the four issues above.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn on any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  

In the present case, the Veteran submitted a written statement on December 12, 2014 indicating he wished to withdraw his appeal and was "cancelling the appeal for everything."  Additionally, prior to the promulgation of a decision in this case, his representative filed a formal motion to dismiss in December 2017.  

The Board finds the withdrawal is "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) [citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)].  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


